Citation Nr: 0533822	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  04-26 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of the initial 10 percent 
rating for residuals of a shrapnel wound with partial muscle 
loss of the left lateral hamstring.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from March 1951 through March 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appeal is REMANDED for additional development to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required.


REMAND

The veteran seeks an increased rating for his left lateral 
hamstring disability.  He is appealing the initial award of 
10 percent and contends that the severity of the residuals of 
shrapnel wounds to his left hamstring warrant a rating 
greater than that now in effect.

A remand is required in order to afford the veteran a muscle 
examination and a skin examination.  In the case of a 
disability compensation claim, VA's duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002).  Such an examination or 
opinion is necessary to make a decision on a claim if all of 
the lay and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim.  Id.

Left Lateral Hamstring Muscle

The record contains evidence of the veteran's February 1953 
combat injury.  In particular, service medical records note 
that fragments from a land mine struck the veteran and caused 
a 7 x 11/2 cm elliptical wound on the posterolateral aspect of 
the left thigh at about the junction of the middle and lower 
1/3's.  The veteran was treated over the course of about 
three months and was released to duty in April 1953.  

The June 2003 RO decision rated the veteran's hamstring as 10 
percent disabling under 38 C.F.R. § 4.73, DC 5313, which 
addresses injuries to Muscle Group XIII.  That Muscle Group 
encompasses the posterior thigh group, and its functions 
include extension of the hip and flexion of the knee; outward 
and inward rotation of the flexed knee; simultaneous flexion 
of the hip and knee; and extension of the hip and knee by 
belt-over-pulley action at the knee joint.  The 10 percent 
evaluation is warranted for a moderate muscle disability, 
with a 20 percent evaluation for a moderately severe muscle 
disability.  Id.

The May 2003 VA examination report notes that the veteran has 
"partial loss of the muscle lateral hamstring group" and 
notes that he has full range of motion of his knee.  The 
report also notes the circumferences of both his calf and 
quadriceps.  The report does not address the extension of the 
hip and flexion of the knee; outward and inward rotation of 
the flexed knee; simultaneous flexion of the hip and knee; 
and extension of the hip and knee by belt-over-pulley action 
at the knee joint, as is required for a full analysis of the 
veteran's disability under 38 C.F.R. § 4.73,  
DC 5313.  Thus, the present VA examination report is 
inadequate.  Additional development is required in this 
regard.

Scar

In its September 2005 informal hearing presentation, the 
veteran's representative noted that the veteran should be 
considered for a separate disability rating for the deep 
penetrating scar associated with his muscle damage.  
Additional disability evaluations are available for scars 
that are disfiguring; are poorly nourished, with repeated 
ulceration; are tender and painful on objective 
demonstration; or cause any limitation of function.  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition).

The May 2003 VA examination report notes that the veteran has 
a 10 cm scar over the posterior midthigh, with a 2 cm by 4 cm 
proximal portion of the scar dented with adherence to the 
underlying muscle belly, and partial muscle loss of the 
hamstring group, but does not address whether the scar is 
disfiguring, poorly nourished, tender or painful, or causes 
any limitation of function.  Thus, additional development is 
warranted.

The veteran is hereby notified that it is his responsibility 
to report for the examinations scheduled in connection with 
this REMAND, and to cooperate in the development of his case.  
The consequences of failure to report for a VA examination 
without good cause may include denial of his claim.   
38 C.F.R. §§ 3.158, 3.655 (2005).

This case is REMANDED to the RO via the AMC for the following 
actions:

1.  Schedule the veteran for a muscle 
examination of the left hamstring.  
*	The examiner should review the 
claims file and indicate in the 
examination report that the claims 
file has been reviewed.
*	The examiner should diagnose and 
report the current status of the 
veteran's left hamstring disability, 
including an evaluation under 
38 C.F.R. § 4.73, DC 5313, which 
should include an evaluation of the 
extension of the hip and flexion of 
the knee; outward and inward 
rotation of the flexed knee; 
simultaneous flexion of the hip and 
knee; and extension of the hip and 
knee by belt-over-pulley action at 
the knee joint.


2.  Schedule the veteran for a skin 
examination to assess the scar in the 
area of the left hamstring.  
*	The examiner should review the 
claims file and indicate in the 
examination report that the claims 
file has been reviewed.
*	The examiner should provide 
measurements of all scars that will 
permit calculating the area of scar 
in either square inches or square 
centimeters.  The examiner should 
identify any limitation of function 
of any part affected, including any 
loss of range of motion of any part 
affected.  The examination on remand 
must address (1) the size (in 
centimeters or inches) of the 
affected area; (2) the presence or 
absence of pain associated with the 
affected area; (3) the limitation of 
motion of the affected areas; (4) 
whether the scar is stable or 
unstable (frequent loss of covering 
skin over the scar); and (5) whether 
the scar is superficial or a deep 
scar associated with underlying soft 
tissue damage.  

3.  Readjudicate the veteran's claim for 
entitlement to a rating in excess of the 
initial 10 percent rating for residuals 
of a shrapnel wound with partial muscle 
loss of the left lateral hamstring.  If 
any benefit sought remains denied, issue 
to the veteran an SSOC.  After the 
veteran has been given an opportunity to 
respond to the SSOC, the claims file 
should be returned to this Board for 
further appellate review.  

The purpose of this remand is to procure clarifying data and 
to comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

